NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. EQUAL EMPLOYMENT                           No.    18-16204
OPPORTUNITY COMMISSION,
                                                D.C. No. 2:17-cv-04059-SPL
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

AMERICAN AIRLINES, INC.; ENVOY
AIR, INC.,

                Defendants-Appellees,

 v.

LAWRENCE M. MEADOWS, Proposed
Intervenor,

                Movant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Meadows’s request for oral
argument is denied.
      Lawrence M. Meadows appeals pro se from the district court’s order

denying his post-judgment amended motion to intervene. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s denial of a motion

to intervene as a matter of right, and we review for an abuse of discretion the

district court’s decision on the timeliness of the motion. Orange County v. Air

Cal., 799 F.2d 535, 537 (9th Cir. 1986). We affirm.

      The district court properly denied Meadows’s post-judgment amended

motion to intervene because it was untimely. See Alaniz v. Tillie Lewis Foods, 572

F.2d 657, 658 (9th Cir. 1978) (motion to intervene filed 17 days after consent

decree became effective was untimely); Orange County, 799 F.2d at 538 (motion

to intervene filed after tentative settlement reached was untimely); League of

United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997)

(timeliness is a threshold requirement for intervention).

      The district court did not abuse its discretion by denying Meadows’s motion

for reconsideration because Meadows failed to set forth any basis for relief. See

Sch. Dist. No. 1J. Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (standard of review and grounds for relief under Fed. R. Civ. P. 59(e)).

      We lack jurisdiction to review anything other than the district court’s denial

of Meadows’s motion to intervene. See Alaniz, 572 F.2d at 659 (“Inasmuch as

appellants’ application for intervention was properly denied, they are without


                                          2
standing to litigate the merits of the decree.”).

      All pending motions and requests are denied.

      AFFIRMED.




                                           3